DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims included in the prosecution are 1-39 and 42.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear from claims 11-13 whether components recited are added to the milk vesicles or part of the milk vesicles themselves which are not removed like casein. Some proteins such as CD compounds recited appear to be part of exosomes. The Examiner cites US 10, 166,259 (see) and US 2017/0176445 (see Table1) and US 2016/0000710 (see 0003,0052) in this context.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-34, 38-39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/039356 or Munagala (cancer Letters, 2016) of record by themselves or together in further combination with Kalluri (US 2016/0024503, Patel (US 10,729, 156), Lapointe (US 2014/0155280) individually or in combination..
	WO discloses exosomes by process which includes the preparation of whey fraction from milk wherein the preparation involves the total removal of casein. The final step in the preparation of exosomes involves centrifugation at 100,00 g at 4 degrees and washing with PBS The relative abundance of casein is less than 20 % (see entire English translation).
	Munagala teaches bovine milk-derived exosomes for drug delivery. The active cargo taught include RNA, DNA, proteins and drugs. According to Munagala, because exosomes are lipid bilayer nanovesicles a variety of hydrophilic and lipophilic agents including chemotherapeutic drugs can be loaded onto Exosomes.  Exosomes are isolated by differential centrifugation. At 4 degrees for 30 minutes to remove fat globules, casein aggregates and other debris. The whey was collected by passing through layers of cheese cloth and centrifuged at 100,000 x g. The exosome pellet was washed with PBS (see entire publication)..
	What is lacking in WO and Munagala is the teaching of lactoglobulin amounts present in the exosomes.
	Kalluri while disclosing a method of treatment of cancer using exosomes, teaches that proteins can be removed from exosomes by treating the Exosomal preparations with proteinase K and the Exosomal proteins can also be extracted (Abstract, 0147).
	Patel discloses a method of purification from whey composition by repeated ultracentrifugation process to remove different protein fractions including lactalbumin (Abstract, col. 8, line 32 through col. 9, line 10, Figures and claims).
Lapointe similarly discloses that proteins can be removed from ultracentrifugation and enzyme treatment (Abstract and 0099).
It would have been obvious to one of ordinary skill in the art to remove lactalbumin, if desired, since the references of Kalluri, Patel and Lapointe teach that proteins can be removed by ultracentrifugation and enzyme treatment. Loading of enzymes or active agents such as xanthine dehydrogenase would have been obvious to one of ordinary skill in the art since Munagala teaches that either hydrophilic or lipophilic active agents can be loaded on to Exosomes. 
3.	Claims 1-34, 38-39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/039356 or Munagala (cancer Letters, 2016) of record in combination with Kalluri (US 2016/0024503, Patel (US 10,729, 156), Lapointe (US 2014/0155280) individually or in combination as set forth above, further in view of EP 2062592.
The teachings of WO, Munagala, Kalluri, Patel and Lapointe have been discussed above. 
EP teaches that a variety of nucleic acids, drugs and enzymes could be packaged or encapsulated in nanoparticles and lipid based systems such as liposomes and exosomes (Abstract and 0049).
The encapsulation of drugs and enzymes in the milk based vesicles (exosomes) taught by Munagala or WO 2016 would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since EP teaches drugs and enzymes could be encapsulated in lipid based systems such as exosomes and liposomes. Although Munagala and WO do not teach the specific enzymes claimed in instant claims, it would have been obvious to one of ordinary skill in the art to encapsulate the desired enzymes from the generic teachings of ‘enzymes’ by EP.
4.	Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/039356 or Munagala (cancer Letters, 2016) of record in combination with Kalluri (US 2016/0024503, Patel (US 10,729, 156), Lapointe (US 2014/0155280) individually or in combination as set forth above, further in view of EA 024697
The teachings of WO, Munagala, Kalluri, Patel and Lapointe have been discussed above. What is lacking in the method of preparation is the precipitation and removal of casein using rennet.
EA 024697 teaches that that casein from cow colostrum can be removed by using rennet (Example 1 on page 23 of English translation).
The removal of casein from the milk in the preparation of milk vesicles using rennet would have been obvious to one of ordinary skill in the art since such a use is known in the art as taught by EA.
The reference of Hata, T et al is cited as interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/           Primary Examiner, Art Unit 1612